ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
CKY Inc.                                     )      ASBCA No. 61917
                                             )
Under Contract No. W912DW-13-D-1017          )

APPEARANCE FOR THE APPELLANT:                       Mr. K. Timothy Yu
                                                     President

APPEARANCES FOR THE GOVERNMENT:                     Michael P. Goodman, Esq.
                                                     Engineer Chief Trial Attorney
                                                    Chiara V. McGowan, Esq.
                                                     Engineer Trial Attorney
                                                     U.S. Army Engineer District, Seattle

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed witµ prejudice.

      Dated: February 19, 2020




                                                  of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61917, Appeal of CKY Inc.,
rendered in conformance with the Board's Charter.

      Dated:



                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals